On the court’s own motion, its decision and order, both dated March 5, 1979 [68 AD2d 1023], are vacated and recalled and the following substituted decision is rendered: "The People of the State of New York, Respondent, v Vincent Arthur Hall, Appellant. Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed April 28, 1977. Sentence affirmed. No opinion. Titone, J. P., O’Connor, Lazer and Rabin, JJ., concur.” Titone, J. P., O’Con-nor, Lazer and Rabin, JJ., concur.